Opinion by
Hoffman, J.,
This is an appeal from the order of the court below dismissing a petition for writ of habeas corpus without a hearing.
Appellant contends that he did not intelligently waive his constitutional right to the assistance of counsel. The record before us discloses only that appellant signed a statement of waiver prepared by the Commonwealth.1
In light of our decision today in Commonwealth ex rel. Ross v. Botula, 206 Pa. Superior Ct. 1, 211 A. 2d *1142 (1965), it will be necessary for tbe lower court to ascertain tbe circumstances under wbicb tbe waiver was obtained. Accordingly, tbe order of tbe Court of Common Pleas of Crawford County is reversed and tbe record is remanded to that court with direction to bold a bearing on tbe petition.
Ervin, P. J., dissents.

 It stated: “The defendant in open court plead[s] guilty to the charge preferred in the within indictment, waives presentation thereof to the Grand Jury, waives appointment of counsel, and consents to the pronouncement of sentence forthwith.”